By the Court,

Sutherland, J.
The act of 1813, (1 R. L. 506,) merely provides, that in all executions to be issued on judgments thereafter to be recovered upon contracts, it shall be lawful to direct the collection of the interest on the said judgments from the time of recovering the same until paid. It is not by virtue of this act that judgments carry interest; it only authorizes the collection of it upon execution.
It cannot be contended, with any shew of reason or au-, thority, that a judgment is á debt not due until a demand of payment is made, after the original cause of action has not only been demanded, but has been prosecuted to judgment, the highest evidence of debt known to the law, and which authorizes the plaintiff immediately to issue an execution *498and seize either the property or the person of the defendant. It certainly savours somewhat of extravagance to maintain that the judgment is not a debt due in every possible sense of the term. It is a debt due, with interest from the time of its rendition, which, since the statute, may be collected upon the execution, and before the statute, could have been recovered by action of debt upon the judgment.
It might have been recovered under the two first counts; and there beieg no evidence applicable to the third count, we "have a right to consider the verdict throughout as given upon those counts. • It is then unquestionably a demand in the nature :of a specialty, and the statute of limitations does .not apply.
Judgment for plaintiffs.